DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 reciting “at least one device component” is indefinite, since it’s not understood whether the component is part of “the wireless device” recited in the preamble or a part of a separate device. 
Claims 12-15 are rejected for depending therefrom. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Yarga” (US 2014/0292587). 
Claim 1: Yarga discloses a dual-band antenna comprising: 
a ground plane 245 (Fig. 5); 
a parasitic element 250 electrically connected to the ground plane (¶ [0056]); and 
a high frequency element 244 for resonating at a high frequency band and connected to the ground plane via a short 248, wherein the high frequency element is coupled to the parasitic element 250 forming a loop antenna [0046] that resonates at a low frequency band (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).).
Yarga fails to expressly teach the high frequency element is capacitively coupled to the parasitic element. 

Nevertheless, Yarga teaches [0053] “To provide antenna structures 204 with the ability to cover communications frequencies of interest with desired performance while satisfying SAR limits when a device is placed in the vicinity of an external object such as a user's head or other body part, antenna structures 204 may be provided with an antenna resonating element and near-field coupled parasitic antenna structures such parasitic antenna resonating element 250. Parasitic antenna resonating element 250 may be electromagnetically coupled to the antenna resonating element through near field coupling, whereas the antenna resonating element may be fed using an antenna feed such as the feed formed from positive antenna feed terminal 218 and ground antenna feed 220.” (See also, ¶ [0067].)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Yarga’s dual-band antenna such that the high frequency element is capacitively coupled to the parasitic element, thereby covering communications frequencies of interest with desired performance while satisfying SAR limits. 

Claim 2, 3, 14 and 15: Yarga discloses wherein a high frequency element is configured as an inverted F antenna [0056]; 
wherein the inverted F antenna has a portion (rectangular area encompassing W, Fig. 5 reproduced below) such that a width W of the portion is greater than ¼ of a length (perpendicular to W) of the portion.

    PNG
    media_image1.png
    655
    787
    media_image1.png
    Greyscale

Claims 4 and 13: Yarga fails to expressly teach wherein the high frequency band is in the 5-6 GHz range, and the low frequency band is in the 2-3 GHz range.
However, Yarga teaches [0053] “To provide antenna structures 204 with the ability to cover communications frequencies of interest with desired performance while satisfying SAR limits when a device is placed in the vicinity of an external object such as a user's head or other body part, antenna structures 204 may be provided with an antenna resonating element and near-field coupled parasitic antenna structures such parasitic antenna resonating element 250.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Yarga’s dual-band antenna such that wherein the high frequency band is in the 5-6 GHz range, and the low frequency band is in the 2-3 GHz range, thereby covering communications frequencies of interest with desired performance while satisfying SAR limits. 



wherein the parasitic element is molded [0031] (the manner or method in which the dual-band antenna is to be utilized is not germane to the issue of patentability of the antenna itself); 
in which the loop antenna comprises a mechanical connection (using 268) to the ground plane (see Fig. 5 and [0060).
in which the parasitic element is manufactured as a separate component (see Fig. 5).

Claims 11 and 12: As best understood, Yarga discloses a wireless device having a housing 12 (Fig. 1, ¶ [0022]), the wireless device comprising: 
at least one device component 230 (Fig. 5); and 
at least one dual-band antenna 228 [0062] comprising: 
a high frequency element 244 that resonates in a high frequency band; and 
a parasitic element 250 coupled [0053] to the high frequency element forming a current loop [0046], wherein the current loop resonates at a low frequency band (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).); 
wherein the at least one device component 230 is a printed circuit board (see Fig. 5).
Yarga fails to expressly teach the parasitic element is capacitively coupled to the high frequency element. 

Nevertheless, Yarga teaches [0053]” To provide antenna structures 204 with the ability to cover communications frequencies of interest with desired performance while satisfying SAR limits when a device is placed in the vicinity of an external object such as a user's head or other body part, antenna structures 204 may be provided with an antenna resonating element and near-field coupled parasitic antenna structures such parasitic antenna resonating element 250. Parasitic antenna resonating element 250 may be electromagnetically coupled to the antenna resonating element through near field coupling, whereas the antenna resonating element may be fed using an antenna feed such as the feed formed from positive antenna feed terminal 218 and ground antenna feed 220.” (See also, ¶ [0067].)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Yarga’s dual-band antenna such that the parasitic element is capacitively coupled to the high frequency element, thereby covering communications frequencies of interest with desired performance while satisfying SAR limits. 

Method claims 16 and 17 recite limitations that are same in scope to those recited in claims 11 and 7, respectively. Hence, claims 16 and 17 are rejected for the same reasons given above for claims 11 and 7. 

Method claims 19 and 20 recite limitations that are same in scope to those recited in claims 13 and 10, respectively. Hence, claims 19 and 20 are rejected for the same reasons given above for claims 13 and 10. 


Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yarga (cited above) in view of “Wu” (US 2020/0227821). 
Claims 6 and 18: Yarga fails to expressly teach wherein the parasitic element that forms the loop antenna is part of a heat sink.
Wu discloses desired antenna structure 40 (Fig. 9, ¶ [0037]) that is part of a heat sink 148 and teaches [0086] “Heat spreader 148 and may serve as a heat sink for the heat generated by phased antenna array 60 (and may therefore sometimes be referred to herein as heat sink 148) or may serve to convey or dissipate heat from cavity 150 and conductive pocket 140 to other portions of device 10 (e.g., portions of device 10 far from transceiver 28 of FIG. 1 and phased antenna array 60).”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Yarga’s invention such that wherein the parasitic element that forms the loop antenna is part of a heat sink, in order to convey or dissipate heat from an unwanted portion to other portions of device. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yarga (cited above) in view of “Basirat” (US 2014/0333504). 
Claim 8: Yarga fails to expressly teach wherein a first width of the parasitic element is larger at a first end relative to a second width of the parasitic element at a second end.
Basirat discloses wherein a first width A (Fig. 5b reproduced below) of the parasitic element 3 [0054] is larger at a first (left) end relative to a second width B of the parasitic element at a second (right) end. 

    PNG
    media_image2.png
    444
    740
    media_image2.png
    Greyscale

Basirat teaches [0009] “a wide range of frequency bands is covered.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Yarga’s invention such that wherein a first width of the parasitic element is larger at a first end relative to a second width of the parasitic element at a second end, in order to cover a wide range of frequencies. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Napoles (US 9484631)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845